Citation Nr: 1145451	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1.  Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder on an extraschedular basis.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to April 1969, including service in the Republic of Vietnam for which he was awarded the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for posttraumatic stress disorder and assigned a disability rating of 50 percent.  In a rating decision in May 2010, pursuant to a Board decision in April 2009, the Ro implemented a 70 percent rating for posttraumatic stress disorder, effective as of the date of claim.

In April 2008, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired.  A transcript of the hearing is in the record.  At the hearing, the Veteran raised the claim of service connection for hypertension as secondary to posttraumatic stress disorder, which is referred to the RO for appropriate action.  

This case was previously before the Board in April 2009, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2011, the Veteran was offered the opportunity for a hearing before a Veterans Law Judge, who would decide the claim.  In June 2011, the Veteran declined the opportunity for another hearing.  

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center in Washington, DC. 



FINDING OF FACT

From the effective date of service connection, the Veteran's disability level and symptomatology with respect to posttraumatic stress disorder are encompassed by the regular schedular criteria under Diagnostic Code 9411 and the assigned 70 percent schedular rating is, therefore, adequate. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 70 percent for posttraumatic stress disorder on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.321(b) and § 4.130, Diagnostic Code 9411 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2006 and in August 2006.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  







As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in August 2006 in relation to his underlying claim of service connection and again in March 2007 in relation to his claim for increase.  The reports of the VA examinations contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability to provide probative medical evidence adequate for rating the disability.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.







REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities, including posttraumatic stress disorder:  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, merits a 100 percent rating.  38 C.F.R. § 4.130. 

Extraschedular Rating

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in an exceptional case where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  


The governing norm in an exceptional case is: a finding that the case represents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised by the claimant, as here, the Veteran has stated that his disability has interfered with his ability to work, the Board must decide whether to refer the claim to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of an extraschedular rating.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

As the referral to the Director of VA's Compensation and Pension Service has been completed and the claim for an extraschedular rating has been denied by the RO, the Board can now review the denial of an extraschedular rating on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 427-29 (2009). 

The referral for an extraschedular rating by the Board in its remand constitutes a preliminary order and not a final decision by the Board.  In other words, the remand was not a final decision and therefore not binding on the question of an extraschedular rating.  38 C.F.R. § 20.1100(b). 

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Court provided a sequential three-step analysis for determining whether a case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  In Anderson at 428, the Court explained that the Board has jurisdiction to review whether a decision by the RO not to award an extraschedular rating was appropriate under all three elements or steps set forth in Thun. 





In Thun, the first element is whether the schedular rating adequately contemplates a claimant's disability picture.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate. 

The second element is determining whether, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is inadequate, the case therefore presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

If the first and second elements are found to be inadequate, then it must be determined whether, to accord justice, the disability picture requires an extraschedular rating. 

Facts and Analysis

On VA examination in August 2006, the Veteran described intrusive thoughts and nightmares about Vietnam and difficulty with authority figures.  On mental status evaluation, the Veteran was defensive with some tangential speech patterns.  The examiner found no evidence of cognitive impairment and the Veteran was fully independent in all activities of daily living.  There were indications of grandiosity, as well as moderate social and emotional impairment.  

On VA psychiatric examination in March 2007, the Veteran complained of decreased focus and concentration, sadness, helplessness, and irritability, variable motivation, intrusive memories, recurring dreams, difficulty sleeping, impulsive behavior, and occasional panic attacks.  


The Veteran denied any active suicidal or homicidal ideation.  It was noted that the  Veteran had worked as a laborer and in construction, but he had frequent difficulties with supervisors and had not been able to handle a regular job.  Instead, he worked as an independent contractor, which allowed him flexibility in his work and scheduling.  He was currently working only two hours per day.  He was able to care for his own hygiene and household chores and he could drive.  It was the examiner's opinion that the Veteran would have difficulty sustaining simple work activities in a loosely supervised environment and would need extra supervision to focus on his tasks.  

In April 2008, the Veteran testified that he was receiving counseling at the Vet Center with sessions every other week to once a month.  He was also taking medication and he was working 12 to 14 hours per week in construction.  The Veteran stated that he had not hit anyone in five years and he was able to socialize with other artists at art shows and he was involved in Veterans Against the War protests.  He stated that he got about five hours of sleep at night due to medication.  He did not like working in situations where he had to be around people and did not get along with authority figures.  He had found a little niche in construction as a subcontractor working directly with home owners, and was trying to be an artist in his free time.  

In April 2008 in a treatment note, the Veteran's mental health provider noted that he the Veteran was able to do a little work for approximately two hours per day, but was not able to tolerate a corporate work situation.  The Veteran stated that he was always angry and barely able to control his rage when he was around people and he was often tempted to go back to his old ways.  

In a statement submitted by the Veteran's psychiatrist it was reported that the Veteran continued to suffer significant symptoms of posttraumatic stress disorder with intrusive memories, severe hyperarousal, hypervigilance, and treatment-resistant sleep disturbance and depression.  



It was reported that it was very difficult for the Veteran to be around other people or adapt to the changes and expectations of a job.  The psychiatrist expressed the opinion that the Veteran's posttraumatic stress disorder symptoms had become so chronic and persistent that he was unable to work, despite his ongoing treatment.

In order to determine if an extraschedular rating is warranted, the Board must evaluate the evidence set forth above under the standard set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  As noted above, the first element of Thun requires a comparison between the level of severity and symptomatology of posttraumatic stress disorder with the established criteria in Diagnostic Code 9411.  Here, the record shows that during the appeal period the Veteran exhibited symptoms such as intrusive thoughts, sleep disturbances, flashbacks, and decreased concentration.  He had difficulty with authority figures and was impulsive, had difficulty adapting to stressful situations at work, and had difficulties functioning in social and employment situations.  All of the symptoms or manifestations of posttraumatic stress disorder are described in the Diagnostic Code under the criteria for a 70 percent disability rating.  

In addition, the criteria for a schedular 100 percent rating encompasses total occupational and social impairment and gross difficulty functioning in a normal setting.  In other words, as to the rating criteria of Diagnostic Code 9411, the Veteran's level of severity and symptomatology are encompassed in the rating  criteria, and the assigned schedular rating is, therefore, adequate. 

As for the second element of Thun, as Diagnostic Code 9411 contemplates the Veteran's level of disability and symptomatology, the case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards of Diagnostic Code 9411.  




While the record does show that the Veteran's symptomatology limits his employment to work independently and he works only part time, the rating criteria for a 70 percent rating encompasses occupational impairment and the inability to establish and maintain effective relationships and the Veteran's symptomatology does not render impractical the application of the regular schedular standards of Diagnostic Code 9411.  Therefore the Board concludes that under the third element the disability picture under Diagnostic Code 9411 does not warrant an extraschedular rating to accord justice. 

After a review of the evidence of record, and applying the law and regulations and precedent caselaw to the relevant facts, the Veteran's posttraumatic stress disorder as it relates to his specific symptoms described above is wholly encompassed by the schedular criteria under Diagnostic Code 9411, and schedular rating criteria are not shown to be inadequate.  Accordingly, the Board determines that the preponderance of the evidence is against an extraschedular rating for posttraumatic stress disorder under Diagnostic Code 9411 and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating higher than 70 percent for posttraumatic stress disorder on an extraschedular basis is denied.


REMAND

In a rating decision in January 2011, the RO granted service connection for a cervical spine disability and assigned disability rating of 30 percent.  There is evidence that the Veteran cannot work because of his service-connected disabilities.  



A claim of unemployability expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim for a total disability rating for compensation based on individual unemployability.

2.  Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that the current service-connected disabilities of posttraumatic stress disorder, cervical spine disability, and tinnitus render the Veteran unemployable. 

The Veteran's file should be provided to the VA examiner for review.

3.  On completion of the foregoing, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


